DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 6-8, 10, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 2005/0067387A1) (hereafter Cook) in view of.
With respect to claims 1 and 10, Cook teaches a method of manufacturing a composite plasma cutting electrode (title; and figures), comprising: providing a body portion (710) made from a first material having a wall portion defining a cavity and a distal end having an distal end face and a first shoulder engagement portion (46) which extends upstream from said distal end face, where said first shoulder engagement portion comprises first and second surfaces (figures 7E-7F; and paragraph 50-51); providing a tip portion (705) made from a second material, said tip portion having a further distal end face and a tip cavity in said further distal end face with an emissive insert disposed in said tip cavity, an upstream end face, and a second shoulder engagement portion (47) extending downstream from said upstream end face, and having a first and second surface, inserting said tip portion into said distal end of said body portion such that said upstream end face of said tip portion makes direct physical contact with said first surface of said first shoulder engagement portion, where said second surface of said first shoulder engagement portion is adjacent to said second surface of said second shoulder engagement portion such that a first gap exists between said respective second surfaces, and where said first surface of said second shoulder engagement portion is adjacent to said distal end face of said body portion such that a second gap exists between said first surface of said second shoulder engagement portion and said distal end face of said body portion (figures 7E-7F; and paragraph 50-51).  Note that there are intrinsically gaps at the interfaces in Cook. 
With respect to claim 1, in paragraph [0007] Cook states that “several companies manufacture silver and silver/copper composite electrodes using a variety of manufacturing techniques including brazing, soldering, swaging, press fitting and other methods. One company has developed a vacuum brazed copper/silver composite design with a through-hole hafnium insert. Another company has developed a press-fitted silver annulus design with a blind hole hafnium insert”; however, Cook does not explicitly teach brazing said tip portion to said body portion to join said body portion and said tip portion using a brazing material, wherein each of said first and second gaps are filled with said brazing material. 
However, Fang teaches a two-part plasma electrode in which the components are brazed together (column 3, line 36-column 4, line 61).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the brazing of Fang in the process of Cook in order to satisfactorily bond and seal the tip of the plasma electrode to the body. 
With respect to claim 10, Cook does not teach that said second gap is larger than said first gap; however, it is the examiner’s position the dimensions of first and second gaps are merely an obvious design choice.  The artisan would have been motivated to implement the claimed gap dimensions in order to form a brazement with the desired amount of filler material and strength.  The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
With respect to claims 4-5 and 13-14, it is the examiner’s position that the dimensions of the wall portion and shoulder engagement portions are merely an obvious design choice.  The artisan would have been motivated to implement the claimed proportions in order to form a brazement of the desired strength and dimensions.  The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
With respect to claims 6 and 15, Cook teaches wherein said first material is copper, said second material is silver (paragraphs 41-50). Fang teaches said brazing material contains silver (column 3, line 66-column 4, line 61).
With respect to claims 7-8 and 16-17, it is the examiner’s position that the dimensions of the composite plasma cutting electrode has an overall length L, and said tip portion has a length SL, where SL is in the range of 10 to 20% of L or 12 to 17% of L. are merely an obvious design choice.  The artisan would have been motivated to implement the claimed proportions in order to form an electrode with the desired electrical capacity.  The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).

Claim(s) 2-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook and Fang as applied to claims 1 and 10 above, and further in view of Rivest et al. (US 2014/0048587A1) (hereafter Rivest).
With respect to claims 2-3 and 11-12, Cook and Fang do not teach wherein said second gap is in a range of 0.001 to 0.006 in; and wherein said first gap is in a range of 0.002 to 0.0035 in.  However, Rivest teaches brazing components with a gap of from about 0.002 of an inch to about 0.003 of an inch (paragraphs 26, 30, 36, 44, 45).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the brazing gap of Rivest in the collective process of Cook and Fang in order to form a brazement of the desired strength.

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook and Fang as applied to claims 1 and 10 above, and further in view of Severance, JR et al. (US 5,097,111).
With respect to claim 9, Cook and Fang do not teach a step of machining said composite plasma cutting electrode to final dimensions after performing said step of brazing. However, Severance teaches machining said composite plasma cutting electrode to final dimensions after assembly (Figure 7; and column 6, lines 46-55).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to machine the electrode of Cook in the manner described by Severance in order to form a plasma arc of the desired profile.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735